Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Eugene Rice appeals the district court’s order denying his motions for reconsideration of an order finding him ineligible for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Rice, No. 7:90-cr-00310-GRA-9, 2009 WL 51321 (D.S.C. Jan. 8, 2009). We dispense with *692oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.